Citation Nr: 0712137	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  01-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1955 to November 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, which 
denied service connection for PTSD.  The RO issued a notice 
of the decision in September 2000, and the veteran timely 
filed a Notice of Disagreement (NOD) in October 2000.  
Subsequently, in November 2000 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO provided a Supplemental Statement of the Case 
(SSOC) in January 2002.

The veteran requested a Central Office hearing on this 
matter, which was held in December 2002 where he presented as 
a witness.  On appeal in November 2003, the Board remanded 
the case for additional development, to include requesting 
records from the National Personnel Records Center (NPRC) and 
the United States Armed Services Center for Research of Unit 
Records (USACURR) (now known as United States Army and Joint 
Services Records Research Center (JSRCC)), obtaining service 
personnel records and soliciting additional stressor 
information from the veteran.  The Appeals Management Center 
(AMC) provided a Supplemental Statement of the Case in 
January 2007.

The Board finds that the AMC complied with the November 2003 
Remand directive.  However, as explained below, further 
development is required in the instant case.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  Therefore, the appeal is again REMANDED to the RO 
via the AMC, in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

 



REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
In August 2000, the veteran submitted a correspondence 
discussing his claimed in-service stressors, their dates and 
locations.  He indicated that during "Operation Snowbird" 
in February 1957, his tank commander was been killed when an 
air National Guard plane crashed into the tank, where the 
veteran was also a crew member.  He additionally stated that 
there had been a catastrophic fire in the 42nd Battalion 
motor pool in April 1957.

At his December 2002 Central Office hearing, the veteran 
again detailed the claimed Operation Snowbird incident, and 
clarified that he did not in fact know whether the 
Lieutenant, this time spelled "[redacted]" or "[redacted]," had 
died.  Hearing Transcript at 5-6.  He also recalled that the 
Lieutenant was sent to a naval hospital in Virginia, and that 
this incident could have occurred in March 1957.  Hearing 
Transcript at 6.  The veteran further conveyed that he was 
certain that the airplane pilot had been killed.  Hearing 
Transcript at 6-7.  As for the claimed motor pool fire, the 
veteran also detailed this incident, and stated that it could 
have occurred in November 1956 or December 1956.  Hearing 
Transcript at 7.  He stated that three people had been 
killed, to include one African-American lieutenant from 
Texas.  Hearing Transcript at 7.           

In May 2004 the veteran offered a PTSD Questionnaire, wherein 
he stated that the tank of his platoon leader, "Lt. 
[redacted]," was hit by an airplane, killing the Lieutenant and 
the pilot.  He also related that an incident had occurred 
where three individuals had been killed in a motor pool fire.    

A February 2005 letter from the AMC conveys that the NPRC had 
informed it that the veteran's service records, to include 
personnel records, medical records and Surgeon General's 
Office records, had been lost or destroyed in a fire.  

In a September 2005 letter to the veteran, the AMC indicated 
that it had requested copies of the Surgeon General's Office 
Reports and Sick/Morning Reports of the 42nd Battalion 
stationed at Ft. Richardson, Alaska from March 1, 1962 to 
June 30, 1966 from the NPRC.  The AMC had received a response 
from the NPRC, which indicated that it must narrow down the 
search to a three-month period.  The AMC therefore requested 
such specific information from the veteran.    

In a December 2005 Request for Information, the AMC asked 
that CURR verify the veteran's claimed in-service stressors.  
It stated that the veteran has been assigned to the 12th Tank 
Company from April 1955 to November 1957 and claimed a 
stressful event as the death of "Lt. [redacted]" in 1957 when 
his tank was hit by a plane as well as three deaths in a 
motor pool fire in 1956 to 1957.  This request also appeared 
to indicate that the death of "Lt. [redacted]" had occurred on 
January [redacted], 1957.    

In a September 2006 Statement in Support of Claim, the 
veteran conveyed that he had been attached to the 42nd 
Battalion, 101st Airborne Infantry Regiment in Ft. 
Richardson, Alaska from November 1956 to November 1957.  He 
further conveyed that while participating in Operation 
Snowbird his tank was hit by a plane, severely injuring his 
Lieutenant, whose last name he recalled as either "[redacted]" 
or "[redacted]."  

A CURR response, dated December 2006, indicates that it 
coordinated research with the National Archives and Records 
Administration (NARA) and the Center for Military History 
(CMH), the latter of which verified that the veteran's 12th 
Tank Company was located at Ft. Richardson, Alaska between 
1951 and 1957.  It was not able locate a 1956-1957 unit 
history for the 12th Company, however.  CURR researched the 
Army casualty files and NARA casualty data base, but did not 
find a casualty with the last name "[redacted]."  This entity 
also indicated that it did not maintain 1956-1957 Morning 
Reports (MRs), DA Form 1, submitted by the 12th Tank Company, 
and as such "recommend[ed] [that] a[n] MR search be 
conducted for unit casualties."

The Board also notes that in his September 2006 
correspondence, the veteran requested that the record 
accurately reflect his first name, that is, "[redacted]" instead 
of "[redacted]," and provided a Social Security number with the 
last 4 digits of [redacted].  Social Security records, VA medical 
records, and other correspondences filed by the veteran, to 
include an April 1998 claim and a March 2005 Statement in 
Support of Claim, similarly reflect this number.  A September 
2004 CURR request and response, June 2005 CURR request and 
response, December 2005 CURR response, December 2006 CURR 
report and AMC follow-up correspondences leading up to that 
report, however, reflect a different social security number 
with the last 4 digits being [redacted] and the name "[redacted]."

b. Discussion
The Board determines that further development is warranted in 
the instant case in light of certain inconsistencies between 
the information provided by the veteran and the AMC's 
requests for information.  First, and perhaps most 
significantly, it appears that records searches have been 
performed using an incorrect Social Security number and first 
name, thereby possibly precluding attainment of this 
veteran's records.  In addition, as disclosed in the 
veteran's August 2000 correspondence, he indicated that the 
Operation Snowbird incident had occurred in February 1957, 
and during his December 2002 Central Office hearing, he 
indicated that it could have occurred in March 1957, but the 
AMC, in its subsequent CURR request, appeared to convey that 
this claimed stressor had occurred on January [redacted], 1957.  The 
veteran also had indicated in August 2000 that the 
catastrophic motor pool fire had happened in April 1957, and 
during the December 2002 hearing that it happened in November 
1956 or December 1956, but the AMC inquired about MRs from 
the veteran's Company and Battalion for dates between March 
1, 1962 and June 30, 1966, not from dates relevant to the 
claim provided by the veteran.  Finally, while the veteran 
had indicated in May 2004 that a Lt. "[redacted]" had been 
injured or killed in Operation Snowbird, he subsequently 
provided alternative spellings of the Lieutenant's last name 
(i.e., "[redacted]" or "[redacted]") in his September 2006 
letter.  He also provided a spelling of "[redacted]" or 
"[redacted]" during his December 2002 hearing.  This leaves 
the Board to wonder whether CURR had in fact searched for the 
correct name of the Lieutenant in its attempt to verify the 
veteran's claimed stressor.  It is also significant that CURR 
conveyed that it did not possess pertinent MRs and 
recommended that the AMC conduct an MR search.  

Overall, the Board questions whether VA has gathered all 
pertinent evidence relating to the verification of this 
veteran's claimed stressors, and therefore it must again 
remand the appeal for further development.  While the Board 
regrets the additional delay caused by the instant Remand, it 
adjudges such action to be necessary for its full and fair 
adjudication of the veteran's claim.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		2. The AMC should confirm the veteran's correct
        Social Security number and ensure that all future
        records searches contain this correct number.

        3. The AMC should request the Surgeon General's 
        Office Reports and Sick/Morning Reports of the 42nd 
        Battalion stationed at Ft. Richardson, Alaska from 
        November 1, 1956 through December 31, 1956 and 
        from February 1, 1957 through April 30, 1957 from 
the 
        National Personnel Records Center (NPRC) and other 
        appropriate entities that would verify the 
veteran's claimed
        stressors, to include the airplane crash into a 
tank, which 
        resulted in death or injury, and the motor pool 
fire resulting 
        in casualties.
        
        4. The AMC should request information about the 
injury 
or casualty of a "Lt. [redacted]," "Lt. [redacted]," 
"Lt. [redacted]" 
or "Lt. [redacted]" occurring in February 1957 or 
March 
1957 from the United States Army and Joint Services 
Records Research Center (JSRCC) (formerly known as 
CURR).

5. The AMC should ask the veteran to 
provide any additional supporting 
evidence, to include buddy statements 
that would corroborate the specific 
facts of his claimed in-service 
stressors (i.e., the airplane crashing 
into a tank during Operation Snowbird 
and the catastrophic motor pool fire).

6.  If and only if a claimed in-service 
stressor is confirmed, the AMC/RO 
should make arrangements for the 
veteran to be examined by a 
psychiatrist for the purpose of 
determining whether he currently meets 
the diagnostic criteria for PTSD and if 
so, whether such is causally related to 
the verified in-service stressor(s). 

After reviewing the claims file, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to determine 
if the veteran meets the diagnostic criteria for 
PTSD and, if so, whether it is at least as likely 
as not (50 percent or greater probability) that the 
veteran's PTSD is causally linked a verified in-
service stressor.

The psychiatrist is advised that the term "as 
likely as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of cause or aggravation as to find 
against cause or aggravation.  More likely and as 
likely support the contended relationship; less 
likely weighs against the claim.

The psychiatrist is also requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without resort to 
speculation, he or she should so indicate in the 
examination report.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).






